Name: Decision of the EEA Joint Committee No 103/98/COL of 30 October 1998 amending Annex XIII (Transport) to the EEA Agreement
 Type: Decision
 Subject Matter: European construction;  maritime and inland waterway transport;  organisation of transport;  political framework;  transport policy
 Date Published: 1999-07-29

 Avis juridique important|21999D0729(04)Decision of the EEA Joint Committee No 103/98/COL of 30 October 1998 amending Annex XIII (Transport) to the EEA Agreement Official Journal L 197 , 29/07/1999 P. 0055 - 0055DECISION OF THE EEA JOINT COMMITTEENo 103/98/COLof 30 October 1998amending Annex XIII (Transport) to the EEA AgreementTHE EEA JOINT COMMITTEE,Having regard to the Agreement on the European Economic Area, as adjusted by the Protocol adjusting the Agreement on the European Economic Area, hereinafter referred to as the "Agreement", and in particular Article 98 thereof,Whereas Annex XIII to the Agreement was amended by Decision of the EEA Joint Committee No 32/98 of 30 April 1998(1);Whereas Commission Regulation (EC) No 179/98 of 23 January 1998 amending Council Regulation (EC) No 3051/95 on the safety management of roll-on/roll-off passenger ferries (ro-ro ferries)(2) is to be incorporated into the Agreement,HAS DECIDED AS FOLLOWS:Article 1The following shall be added in point 56c (Council Regulation (EC) No 3051/95) in Annex XIII to the Agreement: "as amended by:- 398 R 0179: Commission Regulation (EC) No 179/98 of 23 January 1998 (OJ L 19, 24.1.1998, p.35)."Article 2The texts of Regulation (EC) No 179/98 in the Icelandic and Norwegian languages, which are annexed to the respective language versions of this Decision, are authentic.Article 3This Decision shall enter into force on 1 January 1999, provided that all the notifications under Article 103(1) of the Agreement have been made to the EEA Joint Committee.Article 4This Decision shall be published int the EEA section of, and in the EEA Supplement to, the Official Journal of the European Communities.Done at Brussels, 30 October 1998.For the EEA Joint CommitteeThe PresidentN. v. LIECHTENSTEIN(1) OJ L 310, 19.11.1998, p. 19.(2) OJ L 19, 24.1.1998, p. 35.